DETAILED ACTION

Claims 11, 16-25, 29-34 are pending.  
This Official Action is Final.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-23, 16-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/33813 (BORST) and further in view of United States Patent No. 8,465,728 (TASZ) and United States Patent No. 3,749,378 (RHODES).
As to claims 11 and 22-23, BORST provides a foamy beverage in an open vessel that provides a floating layer of foam (pg. 2, lines 5-15). 
This is done via expelling a composition through a delivery nozzle with an opening up to 1mm (pg. 2, lines 1-5) with a pressure of 6 to 15 at least 15 bar (87 psig to 217psig) (pg. 7, line 35 to pg. 8, line 10). This overlaps the claimed psig of 45 to 120 psig.  The velocity would be the same as the composition is forced through similar size nozzle (pg. 2, lines 1-5) and pressure. 
BORST teaches a whippable composition of vegetable origin (pg. 3, lines 15-18).  The beverage and non-dairy composition of Borst are the same as claimed and are applied at the same pressures and velocities so that the beverage would inherently have the same foam stability.
BORST provides a foamy beverage in an open vessel that provides a floating layer of foam (pg. 2, lines 5-15). THis would provide a foam portion that interfaces with the beverage.  This is done via expelling a composition through a delivery nozzle with an opening up to 1mm (pg. 2, lines 1-5) with a pressure of 6 to 15 at least 15 bar (87 psig to 217psig) (pg. 7, line 35 to pg. 8, line 10). This overlaps the claimed psig of 45 to 120 psig.  The velocity and noise would be the same as the composition is forced through a similar size nozzle at a similar pressure.  Indeed, BORST teaches a whippable composition of vegetable origin (pg. 3, lines 15-18).  The beverage and non-dairy composition of Borst are the same as claimed and are applied at the same pressures and velocities so that the beverage would inherently have the same foam stability. Indeed, BORST at page 5, lines 18-38 teaches that the velocity is result effective parameter that can be adjusted to obtain a mixture with no foam or a mixture with a head a foam. 

    PNG
    media_image1.png
    476
    655
    media_image1.png
    Greyscale

Thus, BORST evidences the ability to obtain mixture with or without a head foam based on velocity and outlet channel diameters was known at the time the application was filed. 
BORST is silent as to the valve assembly and spring.
With reference to FIG. 1 and [0079], TASZ teaches a valve assembly 4 with a mounting cup 6, a mounting gasket 8, a valve body 10, a valve stem 12, a stem gasket 14, an actuator cap 16, and a return spring 18. The actuator cap 16 defines an exit path 28 and an actuator orifice 32. The valve stem 12, stem gasket 14, and return spring 18 are disposed within the valve body 10 and are movable relative to the valve body 10. The valve body 10 affixes to the underside of the mounting cup 6, such that the valve stem 12 extends through, and projects outwardly from, the mounting cup 6. The actuator cap 16 fits onto the outwardly projecting portion of the valve stem 12, and a dip tube 20 attaches to the lower portion of the valve body 10. The whole valve assembly 4 is sealed to the container 2 by the mounting gasket 8 [0017].
The valves stem assembly, actuator and spring system limit microbial contamination (col. 3, lines 1-25) and allow for delivery of the composition. 
Thus, it would have been obvious to add this valve assembly and spring to the product of BORST to help limit contamination when delivering products. 
BORST and TSAZ are silent as to the use of nitrous oxide.
RHODES teaches at col. 2, lines 57-64 that the gas used in the process may be any gas which does not interact with the medium and suitable examples are nitrogen, carbon dioxide and nitrous oxide. 
Thus, it would have been obvious to one skilled in the art to use nitrous oxide as it is a gas 
As to claims 14-21 and 32-34, a delivery nozzle is taught with an opening up to 1mm (pg. 2, lines 1-5) with a pressure of 6 to 15 at least 15 bar (87 psig to 217psig) (pg. 7, line 35 to pg. 8, line 10). This overlaps the claimed psig of 45 to 120 psig. However, the pressure would naturally vary based on the size of the nozzle. 
The velocity and noise of the composition being delivered would naturally vary based on the pressure and size of nozzle.
 
Claims 12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/33813 (BORST), as applied to claims 11, 22-23, 32-34, and further in view of in view of United States Patent No. 6,368,652 (HEERTJE).

BORST is silent as to a nondairy whippable composition. 
HEERTJE discloses a non-dairy (see claim 18) whippable cream (col. 10, lines 25-30), which comprises 0-40% parts of vegetable oil (i.e., a vegetable fat, Example II.19 teaches palm oil) (col. 10, lines 39-46). This encompasses the claimed amount of 8-16%. 
DATEM is present in in an amount of 0.05-10% (col. 6, lines 14-48), which encompasses the claimed amount of 0.02 – 0.5% DATEM.  This acts as a buffering agent.  
At col. 10, lines 30-39, HEERTJE teaches that monoglyceride emulsifiers are present in amount of 0.1 to 30% by weigh of the composition.  This overlaps the claimed amount of 0.05-0.6%% of an emulsifier. 
Whey protein powders can be present in an amount of 1-3% (col 12, lines 6-9). In Example V.1, sweet whey powder is present. This overlaps the claimed amount of 0.5 to 1.5%.
Sugar is present in an amount of 5-40% (col. 11, lines 35-40), which encompasses the claimed amount of 25-40%.  Sodium caseinate is present in an amount of 1% (col. 17, lines 62-65). This falls within the claimed amount of 0.1-2.5% sodium caseinate.
It would have been obvious to add the nondairy composition to BORST as HEERTJE teaches that the composition is frothable, non-dairy and can even be used to reduce fat (col. 3, lines 8-26). 

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. 
The applicant argues that BORST fails to teach or suggest or provide any motivation to a person having ordinary skill in the art to prepare a foamed beverage with a nondairy composition dissolved throughout the beverage.  For Example, the applicant notes that BORST at page 3 lines 4-8 states:
By means of an appropriate choice of the coffee whitener which is squirted out of the device into an aqueous liquid, a floating layer of foam can be formed on the aqueous liquid, the foam substantially not being mixed with the liquid.

Further, the applicant argues that BORST provides that to obtain additional mixing/creaming such that a person having ordinary skill in the art would have used a low velocity channel. The applicant cites to BORST at page 3 lines 26- 28 states:
If a low-velocity jet is used, substantially no foam will be formed, but rather the coffee whitener will merely be added to the aqueous liquid, for example, coffee. One should then stir manually, for example, for the purpose of mixing. 

However, the applicant selectively picks and chooses certain passages from BORST and ignores the overalls teachings of the reference. Indeed, BORST at page 5, lines 18-38 teaches that the velocity is result effective parameter that can be adjusted to obtain a mixture with no foam or a mixture with a head a foam. 

    PNG
    media_image1.png
    476
    655
    media_image1.png
    Greyscale

Thus, BORST evidences the ability to obtain mixture with or without a head foam based on velocity and outlet channel diameters was known at the time the application was filed. 
	The applicant argues that BORST fails to teach or suggest or provide any reason why a person having ordinary skill in the art would undertake a method to provide a non-dairy composition from a pressurized delivery system to a beverage.
However, as to the non-dairy composition,  HEERTJE discloses a non-dairy (see claim 18) whippable cream (col. 10, lines 25-30), which comprises 0-40% parts of vegetable oil (i.e., a vegetable fat, Example II.19 teaches palm oil) (col. 10, lines 39-46). This encompasses the claimed amount of 8-16%. 

	The applicant also argues that the present specification provides, at paragraph [0167] (referencing US Patent Publication No. 2018/0116237 which is the published equivalent of the instant application) that: Various gaseous components can be used to pressurize the containers described herein. Suitable gases include nitrogen, N2O (nitrous oxide), hydrogen, carbon dioxide, argon and combinations thereof. It has advantageously found that use of nitrous oxide helps the non-dairy composition become more emulsified as the nitrous oxide dissolves in the composition. Use of the nitrous oxide helps the composition develop and maintain its creaminess/mouth feel. 
	However, RHODES is now cited to show that the use of nitrous oxide was known and desirable at the time the application was filed. 
The applicant argues that TASZ fails to remedy the deficiencies of BORST.
	TASZ fails to teach or suggest or provide any reason why a person having ordinary skill in the art would utilize nitrous oxide for any purpose.  
However, as noted above, RHODES is now cited to teach this feature. 
The applicant also argues that TASZ teaches to spray components in the air to sanitize the air. The applicant questions how and why a person having ordinary skill in the art would seek to utilize such sanitizing components in a beverage to be consumed is not understandable.
However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 144 USPQ2d 1443 (Fed. Cir. 1992). TASZ is reasonably pertinent to using a valve assembly and spring for delivering materials. TASZ teaches a valve assembly 4 with a mounting cup 6, a mounting gasket 8, a valve body 10, a valve stem 12, a stem gasket 14, an actuator cap 16, and a return spring 18. The actuator cap 16 defines an exit path 28 and an actuator orifice 32. The valve stem 12, stem gasket 14, and return spring 18 are disposed within the valve body 10 and are movable relative to the valve body 10. The valve body 10 affixes to the underside of the mounting cup 6, such that the valve stem 12 extends through, and projects outwardly from, the mounting cup 6. The actuator cap 16 fits onto the outwardly projecting portion of the valve stem 12, and a dip tube 20 attaches to the lower portion of the valve body 10. The whole valve assembly 4 is sealed to the container 2 by the mounting gasket 8 [0017].
The applicant also argues that HEERTJE fails to remedy the deficiencies of BORST.
However, BORST, TSAZ and RHODES are proper for the reasons noted above. 
HEERTJE is cited to show it was known to use a non-dairy (see claim 18) whippable cream (col. 10, lines 25-30), which comprises 0-40% parts of vegetable oil (i.e., a vegetable fat, Example II.19 teaches palm oil) (col. 10, lines 39-46). This encompasses the claimed amount of 8-16%. 
It would have been obvious to add the nondairy composition to BORST as HEERTJE teaches that the composition is frothable, non-dairy and can even be used to reduce fat (col. 3, lines 8-26). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799